UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7380


FREDERICK BANKS,

                     Petitioner - Appellant,

              v.

FELICIA LANGFORD, Assistant US Attorney; JEFF SESSIONS, Attorney
General; ROBERT CESSAR, Assistant US Attorney; DAVID HICTON, Assistant
US Attorney; SOO SONG, Acting US Attorney; MARK HORNAK, Judge;
CYNTHIA REED EDDY, Judge; MIKE POMPEO, Director, CIA; SEAN
LANGFORD, Special Agent; ROBERT WERNER, Special Agent; TIMOTHY
PIVNICHNY, Special Agent; SCOTT SMITH, Special Agent in Charge;
CHRISTOPHER ASHER WRAY, Director, FBI; DR. HEATHER ROSS;
ADRIAN ROE, Attorney; US ATTORNEY, Eastern District of NC,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03057-FL)


Submitted: January 30, 2018                                    Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Frederick Banks appeals the district court’s order dismissing Banks’ complaint, in

part, to the extent that Banks sought habeas relief pursuant to 28 U.S.C. § 2241 (2012). *

We have reviewed the record and find no reversible error. We thus affirm the district

court’s judgment. See Banks v. Langford, No. 5:17-ct-03057-FL (E.D.N.C. Oct. 2, 2017

& Oct. 26, 2017).       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




       *
          To the extent Banks sought to assert a civil rights action, the district court denied
Banks’ application to proceed without prepayment of fees and directed Banks to pay the
full filing fee within 14 days of the court’s order, and ultimately dismissed Banks’ action
when he failed to do so. Because Banks does not challenge this portion of the district
court’s order, we need not review it on appeal. See 4th Cir. R. 34(b).


                                              3